          Case 1:18-cv-00996-PB Document 19 Filed 03/22/19 Page 1 of 2




                      UNITED STATES DISTRICT COURT FOR THE
                           DISTRICT OF NEW HAMPSHIRE

__________________________________________
                                               )
Conservation Law Foundation, Inc.              )
                                               )
       Plaintiff                               )
                                               )
v.                                             )                     Civil Action No.
                                               )                     1:18-cv-00996-PB
New Hampshire Fish and Game Department, et al. )
                                               )
      Defendants                               )
_____________________________________________ )


CONSERVATION LAW FOUNDATION’S MOTION FOR LEAVE TO FILE REPLY TO
  DEFENDANTS’ PARTIAL OBJECTION TO PLAINTIFF’S MOTION TO AMEND

       Plaintiff, Conservation Law Foundation, Inc. (“CLF”), by and through its attorneys, and

pursuant to Local Rule 7.1 (e)(2), hereby respectfully moves for leave to file a reply to Defendants’

Partial Objection to Plaintiff’s Motion to Amend as a Matter of Course (Doc. 15). In support of

this motion, CLF states as follow:

       1. On March 4, 2019, CLF filed a motion to amend its complaint as a matter of course.

(Doc. No. 11).

       2. On March 15, 2019, Defendants filed a partial objection to CLF’s motion to amend

alleging that CLF’s request to include injunctive relief related to the removal of sediments from

the receiving waters was not tethered to the alleged violations of the Clean Water Act set forth in

CLF’s 60-day notice letter (NOI). (Doc. No. 15).

       4. The Court may benefit from citations to case law and regulations, and references to

CLF’s NOI, that clarify this issue. Accordingly, CLF requests leave to file the reply memorandum

provided herewith as Exhibit 1.



                                                 1
          Case 1:18-cv-00996-PB Document 19 Filed 03/22/19 Page 2 of 2




       5. Plaintiff made a good faith attempt to seek Defendants’ assent to this motion but was

unable to reach Defendants’ counsel.



       WHEREFORE, Plaintiff respectfully requests that the Court grant CLF leave to file the

reply provided as Exhibit 1 and grant such other relief as it deems appropriate and just.



                                              Respectfully Submitted,

                                              CONSERVATION LAW FOUNDATION, INC.

Dated: March 22, 2019                         By its attorneys:

                                              /s/ Thomas F. Irwin
                                              Thomas F. Irwin, Esq. (N.H. Bar # 11302)
                                              Conservation Law Foundation
                                              27 North Main Street
                                              Concord, NH 03301
                                              (603) 225-3060
                                              tirwin@clf.org

                                              /s/ Heather A. Govern
                                              Heather A. Govern, Esq.
                                              Admitted Pro Hac Vice
                                              Conservation Law Foundation
                                              62 Summer Street
                                              Boston, MA 02110
                                              (617) 710-5180
                                              hgovern@clf.org

                                              /s/ Rohemir Ramírez-Ballagas
                                              Rohemir Ramírez-Ballagas, Esq.
                                              Conservation Law Foundation
                                              62 Summer Street
                                              Boston, MA 02110
                                              (617) 850-1761
                                              rramirez@clf.org




                                                 2
